Exhibit 10.27
EMPLOYMENT AGREEMENT
The parties to this Employment Agreement (the “Agreement") are Jerome Eisenberg
(“Mr. Eisenberg"), residing at 346 Hillcrest Road, Englewood, New Jersey 07631,
and ORBCOMM Inc. (the “Company"), a company organized under the laws of
Delaware, with offices located at 2115 Linwood Avenue, Fort Lee, NJ 07024 and
21700 Atlantic Boulevard, Dulles, Virginia 20166. Effective as of the Start Date
(as defined below), this Agreement amends, restates and supersedes in its
entirety the Employment Agreement between Mr. Eisenberg and the Company dated as
of August 30, 2006 and effective as of June 1, 2006 (the “2006 Agreement”),
except as otherwise provided in Section 8(b) below.
The Company desires to provide for Mr. Eisenberg’s continued employment by the
Company, and Mr. Eisenberg desires to accept such continued employment under the
terms and conditions contained herein, and the parties hereto have agreed as
follows:
1. Employment. The Company shall employ Mr. Eisenberg, and Mr. Eisenberg shall
serve the Company, as a non-executive employee with duties and responsibilities
compatible with that position, as such compatible duties and responsibilities
are adjusted from time to time in the discretion of the Company’s Board of
Directors (the “Board"), and Mr. Eisenberg shall also serve the Company in the
capacity of Chairman of the Board. In these capacities, the parties hereto
expect and reasonably anticipate that Mr. Eisenberg will provide substantial and
continuous services to the Company during the Term (as defined in Section 2
below) such that a “separation from service” under Section 409A of the Internal
Revenue Code (“Code Section 409A”) will not occur during the Term.
2. Term of Employment. Mr. Eisenberg’s employment under this Agreement shall
commence on March 31, 2008 (the “Start Date") and shall continue until
December 31, 2010, unless sooner terminated pursuant to the provisions of
Section 4 (the “Term"). The parties hereto may extend the Term by a written
agreement, signed by both parties, that specifically references this Agreement.
Upon the natural expiration of the Term (or any extended Term), Mr. Eisenberg’s
employment will become “at-will” and will be terminable by either party hereto
for any reason not prohibited by law or for no reason, and with or without
notice.
3. Compensation. As full compensation for the services provided under this
Agreement, Mr. Eisenberg shall be entitled to receive the following:
(a) Base Salary. During the Term, Mr. Eisenberg shall be entitled to receive an
annual base salary (the “Base Salary") of $217,750. Any Base Salary increase
will be subject to the sole discretion of the Board. Base Salary payments
hereunder shall be made in arrears in substantially equal installments (not less
frequently than monthly) in accordance with the Company’s customary payroll
practices for its other executives, as those practices may exist from time to
time.

 

 



--------------------------------------------------------------------------------



 



(b) Bonus. For fiscal year 2008, Mr. Eisenberg shall be eligible to receive a
pro rata bonus (the “Bonus"), which shall be payable in cash or cash equivalent,
equal to 25% of the bonus that would have been payable to Mr. Eisenberg under
the 2006 Agreement if he had remained employed as Chief Executive Officer of the
Company for the entire fiscal year 2008. Any bonus for fiscal year 2009 or any
subsequent year shall be payable to Mr. Eisenberg, if at all, solely at the
discretion of the Board.
The Bonus hereunder will be paid in 2009, provided that the Bonus will be paid
no earlier than the rendering of the Company’s audited financial statements for
2008 and in any case no later than the earlier of (i) 30 days after such
rendering of the Company’s audited financial statements for 2008 and
(ii) June 30, 2009.
(c) Employee Benefits. Subject to Mr. Eisenberg satisfying and continuing to
satisfy any plan or program eligibility requirements and other terms and
conditions of the plan or program, Mr. Eisenberg shall be entitled to receive
Company-paid medical and disability insurance, Company-paid term life insurance
(which shall provide for a death benefit payable to Mr. Eisenberg’s
beneficiary), Company-paid holiday and vacation time, and other Company-paid
employee benefits (collectively, “Employee Benefits"), at least equivalent to
those provided to senior executives of the Company, and the benefit payable
under such term life insurance in any year will not be less than three (3) times
Mr. Eisenberg’s then-current Base Salary, subject to applicable policy
limitations and maximums. In addition, Mr. Eisenberg shall be entitled to
participate in any profit sharing plan and/or pension plan generally provided
for employees of the Company or any of its subsidiaries, provided that
Mr. Eisenberg satisfies any eligibility requirements for participation in any
such plan. Notwithstanding the foregoing, the Company reserves the right to
amend, modify, or terminate, in its sole discretion and consistent with
applicable law, any Employee Benefit and any Employee Benefit plan, program or
arrangement.
(d) Equity Plan Participation. Mr. Eisenberg shall be entitled to participate in
any equity option plan or restricted equity plan established by the Company in
which the Company’s employees generally are permitted to participate. The terms
and conditions of Mr. Eisenberg’s participation in, and/or any award under, any
such plan shall be in accordance with the applicable controlling plan document
and/or award agreement. The number and/or price of any equity-based award
granted to Mr. Eisenberg shall be determined by the Board. Notwithstanding the
foregoing, the Board will grant to Mr. Eisenberg an award consisting of 100,000
stock appreciation rights, the terms to be set forth in separate written
agreements. Mr. Eisenberg has previously been awarded 298,667 restricted stock
units and 150,000 stock appreciation rights (together, the “Awards”), and the
terms of the Awards are set forth in separate written agreements. During the
Term, the Awards will continue to vest in accordance with their terms, as set
forth in separate written agreements.

 

-2-



--------------------------------------------------------------------------------



 



(e) Expenses. The Company shall reimburse Mr. Eisenberg for all reasonable
expenses incurred by him in connection with the performance of his duties under
this Agreement upon his presentation of appropriate vouchers and/or
documentation covering such expenses. Without limiting the generality of the
foregoing, the Company shall reimburse Mr. Eisenberg for all transportation
(including gas), lodging, food and other expenses incurred by him in connection
with traveling on Company business, including travel and temporary lodging
expenses incurred by Mr. Eisenberg during his periodic visits to the Company’s
offices.
(f) One-Time Cash Payment. Conditioned upon Mr. Eisenberg’s execution of the
Release attached hereto as Exhibit A, which Release will be executed
contemporaneously with this Agreement, and such Release becoming effective, the
Company will pay to Mr. Eisenberg, on January 15, 2009, or within three
(3) business days thereafter, $116,250, plus interest on such amount compounded
from March 31, 2008 through the date that the amount is actually paid to
Mr. Eisenberg, assuming an annual interest rate of 4%, compounded monthly.
Notwithstanding anything in this Agreement to the contrary, this cash payment
will be made to Mr. Eisenberg (or his estate, if applicable) at the specified
time whether or not Mr. Eisenberg is employed by the Company at such time.
(g) Withholdings. All payments made under this Section 3, or any other provision
of this Agreement, shall be subject to any and all federal, state, and local
taxes and other withholdings to the extent required by applicable law.
4. Termination of Employment.
(a) Disability. If, as a result of any physical and/or mental impairment, Mr.
Eisenberg shall fail or be unable to perform his essential duties under this
Agreement, with or without reasonable accommodation, for one hundred eighty
(180) calendar days during any twelve (12) month period or for one hundred
twenty (120) consecutive calendar days, then the Company may (if it determines
that Mr. Eisenberg’s continued absence from his employment would be likely to
have an adverse effect on the business or operations of the Company), by notice
to Mr. Eisenberg, terminate his employment under this Agreement as of the date
of the notice. Any such termination shall be made in accordance with applicable
law. Finally, nothing set forth in this Section shall be construed as a waiver
by Mr. Eisenberg for seeking an extended leave of absence in excess of said
time-frame mentioned above, as a reasonable accommodation under applicable state
and/or federal anti-discrimination laws (or the Company’s obligation to provide
such). Further, nothing contained in this Section is to be construed as an
admission that any such leave in excess of the said time frame mentioned above
is not reasonable as an accommodation. This Section is not to be construed as a
waiver of Mr. Eisenberg’s right to pursue legal action for any discharge that he
deems improper based on a legally protected characteristic (i.e., disability
and/or handicap).
(b) Death. Mr. Eisenberg’s employment under this Agreement shall terminate
automatically upon his death. However, any and all rights that may exist under
this Agreement and/or through any other pertinent plan documents, with respect
to vested benefits and/or accrued monetary amounts owed, shall be transitioned,
in accordance with the law, to Mr. Eisenberg’s beneficiaries.

 

-3-



--------------------------------------------------------------------------------



 



(c) Termination by the Company. The Company shall have the right, exercisable at
any time in its sole discretion, to terminate the employment of Mr. Eisenberg
for any reason whatsoever with or without “cause” (as defined below).
Mr. Eisenberg’s employment shall not be deemed to have been terminated with
“cause” unless he shall have received written notice from the Board at or prior
to the termination of employment advising him of the specific acts or omissions
alleged to constitute “cause” and, in the case of those acts or omissions that
are reasonably capable of being corrected, those acts or omissions continue
uncorrected after he shall have had a reasonable opportunity (not to exceed
fifteen (15) calendar days) to correct them.
As used in this Agreement, termination with “cause” shall mean only
Mr. Eisenberg’s involuntary termination for reason of Mr. Eisenberg’s: (i) gross
negligence or willful misconduct by Mr. Eisenberg in the performance of his
duties; (ii) embezzlement by Mr. Eisenberg from the Company; (iii) conviction
of, or plea of guilty or no contest to, a felony; (iv) Mr. Eisenberg’s breach of
a fiduciary duty of loyalty owed to the Company or any of its subsidiaries;
(v) conduct by Mr. Eisenberg beyond the scope of his authority as a director
and/or employee of the Company, which conduct gives rise to a hearing before any
governmental department or agency seeking termination or revocation of any
governmental license; or (vi) material breach of this Agreement. Notwithstanding
the foregoing, the Company’s failure to achieve any performance level or
objective shall not, by itself, constitute “cause” under this Agreement, even if
the achievement of such performance level or objective is contained in a
directive of the Board.
(d) Termination by Mr. Eisenberg. Mr. Eisenberg shall have the right to
terminate his employment with the Company with or without “good reason.” If such
termination is without “good reason,” Mr. Eisenberg shall provide the Company
with at least two (2) months of advance written notice of such decision. Upon
the receipt of such notice from Mr. Eisenberg, the Company may in its sole
discretion accelerate such 2-month period in order to make such termination
effective sooner, and/or may withdraw any and all duties from Mr. Eisenberg and
exclude him from the Company’s premises during the notice period.
Prior to any termination being deemed to be with “good reason,” Mr. Eisenberg
shall give written notice to the Board advising them of the specific acts or
omissions alleged to constitute “good reason,” such notice to be given within
ninety (90) days of the occurrence of such act or omission, and such act or
omission must remain uncorrected after the Board shall have had thirty
(30) calendar days to correct them. If such act or omission remains uncorrected
after such 30-day period, then Mr. Eisenberg’s employment will be deemed
terminated unless the parties agree to a different termination date.

 

-4-



--------------------------------------------------------------------------------



 



As used in this Agreement, termination for “good reason” shall mean only
Mr. Eisenberg’s voluntary termination of employment for reason of: (i) any
reduction by the Company of Mr. Eisenberg’s Base Salary or material failure to
timely pay any Base Salary, Bonus, or other remuneration due to Mr. Eisenberg
under this Agreement; (ii) the Company’s material breach of this Agreement,
provided that failure of the shareholders to elect Mr. Eisenberg as a director
shall not be deemed a breach of this Agreement; (iii) the failure of the Board
to nominate Mr. Eisenberg as its Chairman for the 2009 proxy statement; and
(iv) the Board’s removal of Mr. Eisenberg as Chairman for a reason other than
“cause” (as defined in this Agreement). In connection with any termination of
Mr. Eisenberg’s employment under Section 4(a) or 4(b), the Board may remove
Mr. Eisenberg as Chairman of the Board and/or as a member of the Board, and such
removal will not be deemed for any purpose under this Agreement to be a
termination of Mr. Eisenberg without “cause,” and will not give rise to any
grounds for Mr. Eisenberg to claim “good reason” under this Agreement.
(e) Severance. If the Company shall terminate Mr. Eisenberg’s employment as a
non-executive employee under this Agreement without “cause” pursuant to Section
4(c) above on or before December 31, 2010, or if Mr. Eisenberg terminates his
employment under this Agreement with “good reason” pursuant to Section 4(d)
above on or before December 31, 2010, then, upon Mr. Eisenberg’s execution of
the Release attached hereto as Exhibit B (or in substantially similar form as
the Company deems necessary in order to comply with then applicable law) (the
“Exhibit B Release”) and such Exhibit B Release becoming effective,
Mr. Eisenberg shall be entitled (i) to continue to receive his then Base Salary
for the period equal to the greater of (x) one (1) year immediately following
such termination and (y) the remainder of the Term, payable in regular
installments consistent with its payroll practices in effect from time to time,
and (ii) to the extent he is then a participant in the Company’s health
insurance plan and eligible for benefits under plan terms, to continued health
insurance coverage for one (1) year immediately following such termination at
then existing employee contribution rates, which Mr. Eisenberg shall pay (such
continued coverage to run concurrently with any continued coverage obligation
under the federal law known as COBRA or any state equivalent). Subject only to
Mr. Eisenberg’s delivery of an executed and effective Exhibit B Release, the
Company’s obligation under this Section 4(e) shall be absolute and
unconditional, and Mr. Eisenberg shall be entitled to such severance benefits
regardless of the amount of compensation and benefits that Mr. Eisenberg may
earn or be entitled to with respect to any other employment he may obtain during
the period for which severance payments are payable.
If Mr. Eisenberg’s employment with the Company is terminated pursuant to
Sections 4(a) or 4(b) above, if the Company terminates Mr. Eisenberg’s
employment with “cause” pursuant to Section 4(c) above, if Mr. Eisenberg
terminates his employment without “good reason” pursuant to Section 4(d) above,
or if Mr. Eisenberg’s employment is terminated for any reason after December 31,
2010, then Mr. Eisenberg shall not be entitled to any further payments under
this Agreement, including Base Salary, Bonus, Employee Benefits, or severance.
If Mr. Eisenberg’s position as Chairman of the Board is terminated for any
reason but his position as a non-executive employee of the Company is not
terminated, then Mr. Eisenberg shall not be entitled to any severance payments
under this Agreement (except to the extent that Mr. Eisenberg exercises any
right he may have to resign with “good reason”), but will continue to be
entitled to his Base Salary, Bonus and Employee Benefits during his continued
employment as set forth in this Agreement.

 

-5-



--------------------------------------------------------------------------------



 



For the avoidance of doubt, to the extent that Mr. Eisenberg resigns from his
employment with the Company for “good reason,” or his employment with the
Company is terminated without “cause,” in either case such that he receives
severance under this Section 4(e) but continues to serve as Chairman of the
Board, any subsequent removal of Mr. Eisenberg, or his resignation, from his
position as Chairman of the Board and/or as a member of the Board will not be
grounds for Mr. Eisenberg to receive any additional severance benefits under
this Agreement or otherwise, whether or not such removal is with or without
cause or such resignation is with or without good reason.
To the extent that any amount payable under this Agreement constitutes an amount
payable under a “nonqualified deferred compensation plan” (as defined in Code
Section 409A) following a “separation from service” (as defined in Code
Section 409A), including any amount payable under this Section 4, then,
notwithstanding any other provision in this Agreement to the contrary, such
payment will not be made to Mr. Eisenberg earlier than the day after the date
that is six months following his “separation from service,” but only if he is
deemed by the Company, in accordance with any relevant procedures that it may
establish, to be a “specified employee” under Code Section 409A at the time he
“separates from service.” On the first day of the seventh month following
separation of employment, or within three (3) business days thereafter, all
amounts which have been held back for the 6-month period, will be paid to the
Executive. This paragraph will not be applicable after Mr. Eisenberg’s death.
5. Change of Control. If a “Change of Control” occurs on or before December 31,
2010, then Mr. Eisenberg shall be entitled to severance in accordance with
Section 4(e) upon the termination of his employment (if such termination occurs
on or before December 31, 2010), unless such successor or transferee continues
Mr. Eisenberg’s employment on substantially equivalent economic terms, duties
and responsibilities. This Agreement shall be binding on any and all successors
and/or assigns of the Company. If a Change of Control occurs having a value in
excess of $6.045 per share (as adjusted for any stock dividends, combinations or
splits following the Start Date), then Mr. Eisenberg shall be entitled to have
all equity related and stock based compensation awards issued to him as of the
date of such Change of Control to become fully exercisable (without regard to
the satisfaction of any time-based or performance criteria) in accordance with
the terms set forth in the separate written agreements evidencing such equity
related and stock based compensation awards.

 

-6-



--------------------------------------------------------------------------------



 



“Change of Control” means (a) the Company’s merger or consolidation with another
corporation or entity, (b) the Company’s transfer of all or substantially all of
its assets to another person, corporation, or other entity, or (c) a sale of the
Company’s stock in a single transaction or series of related transactions that
results in the holders of the outstanding voting power of the Company
immediately prior to such transaction or series of transactions owning less than
a majority of the outstanding voting securities for the election of directors of
the surviving company or entity immediately following such transaction or series
of transactions (other than any registered, underwritten public offering by the
Company of the Company’s stock or pursuant to any stock-based compensation plan
of the Company).
6. Arbitration. Except as provided in Section 7(h) below, any dispute or
controversy between the parties hereto, whether during the Term or thereafter,
including without limitation, any and all matters relating to this Agreement,
Mr. Eisenberg’s employment with the Company and the cessation thereof, shall be
settled by arbitration administered by the American Arbitration Association
(“AAA”) in New York, New York pursuant to the AAA’s National Rules for the
Resolution of Employment Disputes (or their equivalent), which arbitration shall
be confidential, final, and binding to the fullest extent permitted by law. The
parties agree to waive their right to a trial by jury and agree that they will
not make a demand, request or motion for a trial by jury or court. This
agreement to arbitrate shall be binding upon the heirs, successors, and assigns
and any trustee, receiver, or executor of each party. A party shall initiate the
arbitration process by delivering a written notice of such party’s intention to
arbitrate to the other party at the address set forth above and by filing the
appropriate notice with the AAA. The parties shall select an arbitrator by
mutual agreement, within thirty (30) days after the written notice of intention
to arbitrate is received, from a list of eligible arbitrators received from the
AAA. If the parties fail to agree on an arbitrator, the AAA Administrator or
his/her delegate shall select an arbitrator, who is a member of the AAA’s
Employment Dispute Resolution Roster. The arbitrator shall have the authority to
resolve all issues in dispute, including the arbitrator’s own jurisdiction, and
to award compensatory remedies and other remedies permitted by law. The
arbitrator shall decide the matters in dispute in accordance with the governing
law provisions of this Agreement, except that the parties agree that this
agreement to arbitrate shall be governed by the Federal Arbitration Act, 9
U.S.C. § 1, et seq. The award of the arbitrator shall be final and shall be the
sole and exclusive remedy between the parties regarding any claims,
counterclaims, issues, or accountings (except as provide in Section 7(h)). The
arbitrator in any such dispute shall have discretion to award attorneys’ fees
and costs as part of any resolution of a claim arising under this Agreement.
Except as otherwise provided by the arbitrator in accordance with applicable
law, each party hereto shall be responsible for paying its own attorneys’ fees
and costs incurred in connection with any dispute between the parties. To the
extent inconsistent with the form of arbitration agreement that the Company’s
employees generally are required to enter into, including Mr. Eisenberg, this
arbitration provision shall control. Otherwise, to the extent compatible, effect
shall be given to both this arbitration provision and the Company’s form of
arbitration agreement that Mr. Eisenberg has executed or will be required to
execute.

 

-7-



--------------------------------------------------------------------------------



 



7. Obligations of Mr. Eisenberg.
(a) Protectable Interests of the Company. Mr. Eisenberg acknowledges that he has
played and will continue to play an important role in establishing the goodwill
of the Company and its related entities, including relationships with clients,
employees, and suppliers. Mr. Eisenberg further acknowledges that over the
course of his employment with the Company, he has and will continue to
(i) develop special relationships with clients, employees, and/or suppliers,
and/or (ii) be privy to Confidential Information (as defined below). As such,
Mr. Eisenberg agrees to the restrictions below in order to protect such
interests on behalf of the Company, which restrictions the parties hereto agree
to be reasonable and necessary to protect such interests.
(b) Non-Competition. During Mr. Eisenberg’s employment and for the one (1) year
period immediately thereafter, Mr. Eisenberg shall not, anywhere in the world,
whether directly or indirectly, for himself or for any third party, (i) engage
in any business activity, (ii) provide professional services to another person
or entity (whether as an employee, consultant, or otherwise), or (iii) become a
partner, member, principal, or stockholder having a 10% or greater interest in
any entity, but in each such case, only to the extent that such activity,
person, or entity is in competition with the Business. For purposes of this
Section 7(b) and Section 7(c) below, “Business” shall mean the business of
offering wireless data communication services, including for the purpose of
tracking and/or monitoring fixed or mobile assets, the business of designing,
manufacturing or distributing modems that operate on such services, or any other
business in which the Company is materially engaged during the six (6) month
period immediately preceding Mr. Eisenberg’s termination of employment.
Mr. Eisenberg acknowledges and understands that, due to the global nature of the
Company’s business and the technological advancements in electronic
communications around the world, any geographic restriction of Mr. Eisenberg’s
obligation under this Section 7(b) would be inappropriate and counter to the
protections sought by the Company hereunder.
(c) Non-Solicitation. During Mr. Eisenberg’s employment and for the two (2) year
period immediately thereafter, Mr. Eisenberg shall not, anywhere in the world,
whether directly or indirectly, for himself or for any third party: (i) solicit
any business or contract, or enter into any business or contract, directly or
indirectly, with any supplier, licensee, customer, or partner of the Company
that (A) was a supplier, licensee, customer, or partner of the Company at, or
within six (6) months prior to, the termination of Executive’s employment, or
(B) was a prospective supplier, licensee, customer, or partner of the Business
at the time of Mr. Eisenberg’s termination of employment, and in either case,
for purposes of engaging in an activity that is in competition with the
Business; or (ii) solicit or recruit, directly or indirectly, any of the
Company’s or its subsidiaries’ employees, or any individual who was employed by
the Company’s or its subsidiaries’ within six (6) months prior to the
termination of Mr. Eisenberg’s employment, for employment or engagement (whether
as an employee, consultant, or otherwise) with a person or entity involved in
marketing or selling products or services competitive with the Business.
Mr. Eisenberg acknowledges and understands that, due to the global nature of the
Company’s business and the technological advancements in electronic
communications around the world, any geographic restriction of Mr. Eisenberg’s
obligation under this Section 7(c) would be inappropriate and counter to the
protections sought by the Company hereunder.

 

-8-



--------------------------------------------------------------------------------



 



Notwithstanding prior paragraphs (b) and (c), the following shall not be deemed
to be a violation of Mr. Eisenberg’s non-competition and non-solicitation
covenants: (i) Mr. Eisenberg becoming employed by any entity that is a client
(VAR, IVAR, Country Representative or Licensee) of the Company at the time of
Mr. Eisenberg’s termination; (ii) Mr. Eisenberg becoming employed by an entity
that is a corporate affiliate of the Company; and (iii) Mr. Eisenberg holding a
minority position (less than 10% interest) in any private investment or making
any investment in public securities.
(d) Confidential Information. Mr. Eisenberg acknowledges that, during the course
of his employment with the Company, he has had and will continue to have access
to information about the Company, and its clients and suppliers, that is
confidential and/or proprietary in nature, and that belongs to the Company. As
such, at all times, both during his employment and thereafter, Mr. Eisenberg
will hold in the strictest confidence, and not use or attempt to use except for
the benefit of the Company, and not disclose to any other person or entity
(without the prior written authorization of the Company) any Confidential
Information (as defined below). Notwithstanding anything contained in this
Section 7(d), Mr. Eisenberg will be permitted to disclose any Confidential
Information to the extent required by validly issued legal process or court
order, provided that Mr. Eisenberg notifies the Company immediately of any such
legal process or court order in an effort to allow the Company to challenge such
legal process or court order, if the Company so elects, prior to Mr. Eisenberg’s
disclosure of any Confidential Information.
For purposes of this Agreement, “Confidential Information” means any
confidential or proprietary information that belongs to the Company, or any of
its clients or suppliers, including, without limitation, technical data, market
data, trade secrets, trademarks, service marks, copyrights, other intellectual
property, know-how, research, business plans, product information, projects,
services, client lists and information, client preferences, client transactions,
supplier lists and information, supplier rates, software, hardware, technology,
inventions, developments, processes, formulas, designs, drawings, marketing
methods and strategies, pricing strategies, sales methods, financial
information, revenue figures, account information, credit information, financing
arrangements, and other information disclosed to Mr. Eisenberg by the Company or
otherwise obtained by Mr. Eisenberg during the course of his employment,
directly or indirectly, and whether in writing, orally, or by electronic
records, drawings, pictures, or inspection of tangible property. “Confidential
Information” does not include any of the foregoing information that has entered
the public domain other than by a breach of this Agreement or the breach of any
other obligation to maintain confidentiality of which Mr. Eisenberg is aware.

 

-9-



--------------------------------------------------------------------------------



 



(e) Return of Company Property. Upon the termination of Mr. Eisenberg’s
employment with the Company (whether upon the expiration of the Term or
otherwise), or at any time during such employment upon request by the Company,
Mr. Eisenberg will promptly deliver to the Company and not keep in his
possession, recreate, or deliver to any other person or entity, any and all
property that belongs to the Company, or that belongs to any other third party
and is in Mr. Eisenberg’s possession as a result of his employment or
directorship with the Company, including, without limitation, computer hardware
and software, palm pilots, pagers, cell phones, other electronic equipment,
records, data, client lists and information, supplier lists and information,
notes, reports, correspondence, financial information, account information,
product information, files, and other documents and information, including any
and all copies of the foregoing.
(f) Ownership of Property. Mr. Eisenberg acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports and all similar or related information (whether or
not patentable) that relate to the Company’s or any of its affiliates’ actual or
anticipated business, research, and development, or existing or future products
or services, and that are conceived, developed, contributed to, made, or reduced
to practice by Mr. Eisenberg (either solely or jointly with others) while
engaged by the Company or any of its affiliates (including any of the foregoing
that constitutes any Confidential Information) (“Work Product") belong to the
Company or such affiliate, and Mr. Eisenberg hereby assigns, and agrees to
assign, all of the above Work Product to the Company or such affiliate.
(g) Judicial Modification. Mr. Eisenberg acknowledges that it is the intent of
the parties hereto that the restrictions contained or referenced in this
Section 7 be enforced to the fullest extent permissible under the laws of New
Jersey. If any of the restrictions contained or referenced in this Section 7 is
for any reason held by an arbitrator or court to be excessively broad as to
duration, activity, geographical scope, or subject, then such restriction shall
be construed or judicially modified so as to thereafter be limited or reduced to
the extent required to be enforceable in accordance with the laws of the State
of New Jersey (or other applicable law in the event that New Jersey law is not
being applied).
(h) Equitable Relief. Mr. Eisenberg acknowledges that the remedy at law for his
breach of this Section 7 will be inadequate, and that the damages flowing from
such breach will not be readily susceptible to being measured in monetary terms.
Accordingly, upon a violation of any part of this Section 7, the Company shall
be entitled to immediate injunctive relief (or other equitable relief) from any
court with proper jurisdiction and may obtain a temporary order restraining any
further violation. No bond or other security shall be required in obtaining such
equitable relief, and Mr. Eisenberg hereby consents to the issuance of such
equitable relief. Nothing in this Section 7(h) shall be deemed to limit the
Company’s remedies at law or in equity for any breach by Mr. Eisenberg of any of
the parts of this Section 7 that may be pursued or availed of by the Company.

 

-10-



--------------------------------------------------------------------------------



 



8. Miscellaneous.
(a) Notices. Any notice or other communication under this Agreement shall be in
writing and shall be considered given when delivered personally or five days
after mailed by registered mail, return receipt requested, to Mr. Eisenberg and
the Company at their respective addresses set forth above (or at such other
address as a party may specify by notice to the other).
(b) Entire Agreement; Amendment. This Agreement contains a complete statement of
all of the arrangements between Mr. Eisenberg and the Company with respect to
the employment of Mr. Eisenberg by the Company and Mr. Eisenberg’s compensation
for such employment, and supersedes all previous agreements, arrangements and
understandings, written or oral, relating thereto. Effective as of the Start
Date, this Agreement supersedes and replaces in its entirety the 2006 Agreement,
except for any obligations of Mr. Eisenberg under the 2006 Agreement applicable
to the time period before the Start Date (such as Mr. Eisenberg’s obligation to
keep certain information confidential).
This Agreement may not be amended except by a written agreement signed by the
Company and Mr. Eisenberg. Notwithstanding the foregoing, the parties hereto
acknowledge that the requirements of Code Section 409A are still being developed
and interpreted by government agencies, that certain issues under Code
Section 409A remain unclear at this time, and that the parties hereto have made
a good faith effort to comply with current guidance under Code Section 409A.
Notwithstanding anything in this Agreement to the contrary, in the event that
amendments to this Agreement are necessary in order to comply with future
guidance or interpretations under Code Section 409A, including amendments
necessary to ensure that compensation will not be subject to Code Section 409A,
Mr. Eisenberg and the Company will cooperate to make such amendments, on a
prospective and/or retroactive basis, as agreed to by the parties hereto at such
time.
(c) Severability. In the event that any provision of this Agreement, or the
application of any provision to Mr. Eisenberg or the Company, is held to be
unlawful or unenforceable by any court or arbitrator, then the remaining
portions of this Agreement shall remain in full force and effect and shall not
be invalidated or impaired in any manner.
(d) Waiver. No waiver by any party hereto of any breach of any term or covenant
in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such breach, or a waiver of any other term or covenant contained in this
Agreement.
(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New Jersey applicable to agreements made
and to be performed in the State of New Jersey.

 

-11-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this document as of the
31st day of March, 2008 to be effective as of the Start Date.

          ORBCOMM INC.
 
        By: /s/ Christian Le Brun                 Name: Christian Le Brun      
Title: Executive Vice President and General Counsel      
 
              /s/Jerome B Eisenberg               Jerome B Eisenberg

 

-12-



--------------------------------------------------------------------------------



 



EXHIBIT A — RELEASE
FOR AND IN CONSIDERATION OF the payment to be made under Section 3(f) of the
employment agreement dated as of March _____, 2008 (the “Employment Agreement”)
to which this Release is attached, I, Jerome Eisenberg, agree, on behalf of
myself, my heirs, executors, administrators, and assigns, to release and
discharge ORBCOMM Inc. (the “Company”), and its current and former officers,
directors, employees, agents, owners, subsidiaries, divisions, affiliates,
parents, successors, and assigns (the “Released Parties”) from any and all
manner of actions and causes of action, suits, debts, dues, accounts, bonds,
covenants, contracts, agreements, judgments, charges, claims, and demands
whatsoever (“Losses”) which I, my heirs, executors, administrators, and assigns
have, or may hereafter have, against the Released Parties or any of them arising
out of or by reason of:

(a)  
any employment agreement that I have with the Company other than the Employment
Agreement;
  (b)  
the cessation of my employment as Chief Executive Officer of the Company and the
transition of my employment from Chief Executive Officer to non-executive
employee, including matters relating thereto arising under any federal, state,
or local statute, rule, or regulation, or principle of contract law or common
law, including but not limited to, the Worker Adjustment and Retraining
Notification Act of 1988, as amended, 29 U.S.C. §§ 2101 et seq., the Family and
Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601 et seq., Title VII of
the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq., the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621 et seq.
(the “ADEA”), the Americans with Disabilities Act of 1990, as amended, 42 U.S.C.
§§ 12101 et seq., the Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. §§ 1001 et seq., the Virginia Human Rights Act, as amended,
Va. Code Ann. §§ 2.1-714 et seq., the Virginia Persons with Disabilities Act, as
amended, Va. Code Ann. §§ 51.5-1 et seq., the New Jersey Law Against
Discrimination, as amended, N.J. Stat. Ann. §§ 10:5-1 et seq., and any other
equivalent federal, state, or local statute; and

(c)  
any matter arising under the Worker Adjustment and Retraining Notification Act
of 1988, as amended, 29 U.S.C. §§ 2101 et seq., the Family and Medical Leave Act
of 1993, as amended, 29 U.S.C. §§ 2601 et seq., Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq., the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. §§ 621 et seq. (the “ADEA”), the
Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq.,
the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§
1001 et seq., the Virginia Human Rights Act, as amended, Va. Code Ann. §§
2.1-714 et seq., the Virginia Persons with Disabilities Act, as amended, Va.
Code Ann. §§ 51.5-1 et seq., the New Jersey Law Against Discrimination, as
amended, N.J. Stat. Ann. §§ 10:5-1 et seq., and any other equivalent federal,
state, or local statute;

provided that I do not release or discharge the Released Parties (1) from any
Losses arising under the ADEA which arise after the date on which I execute this
Release and (2) from any rights that I may have to be indemnified by the Company
for any acts or omissions by me made in the course of my role as an officer,
director, and employee of the Company. It is understood that nothing in this
Release is to be construed as an admission on behalf of the Released Parties of
any wrongdoing with respect to me, any such wrongdoing being expressly denied.

 

-13-



--------------------------------------------------------------------------------



 



I represent and warrant that I fully understand the terms of this Release, that
I have had the benefit of advice of counsel, and that I knowingly and
voluntarily, of my own free will, without any duress, being fully informed, and
after due deliberation, accepts its terms and sign the same as my own free act.
I understand that as a result of executing this Release, I will not have the
right to assert, among other things, that the Company violated any of my rights
in connection with any employment agreement (other than the Employment
Agreement) or the termination of my role as Chief Executive Officer of the
Company.
I affirm that I have not filed, and agree, to the maximum extent permitted by
law, not to initiate or cause to be initiated on my behalf, any complaint,
charge, claim, or proceeding against the Released Parties before any federal,
state, or local agency, court, or other body relating to any Losses released and
discharged in this Release, and agree not to voluntarily participate in such a
proceeding. However, nothing in this Release shall preclude or prevent me from
filing a claim that challenges the validity of this Release solely with respect
to my waiver of any Losses arising under the ADEA.
I acknowledge that I have twenty-one (21) days in which to consider whether to
execute this Release. I understand that I may waive such 21-day consideration
period. I understand that upon my execution of this Release, I will have seven
(7) days after such execution in which I may revoke my execution of this
Release. In the event of revocation, I must present written notice of such
revocation to the General Counsel at the Company by delivering such written
notice to him at                                         .
If seven (7) days pass without receipt of such written notice of revocation,
this Release shall become binding and effective on the eighth day.

 

-14-



--------------------------------------------------------------------------------



 



This Release shall be governed by the laws of the State of New Jersey without
giving effect to its conflict of laws principles.

     
 
  March 31, 2008
 
   
Jerome Eisenberg
  Date

                     
STATE OF
        )          
 
                   
 
        :     ss.:    
COUNTY OF
        )          
 
                   

On the _____ day of                                          in the year 2008,
before me, the undersigned, personally appeared JEROME EISENBERG, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument, and acknowledged
to me that he executed the same in his capacity, and that by his signature on
the instrument he executed such instrument, and that such individual made such
appearance before the undersigned.

     
 
   
 
   
 
  Notary Public

 

-15-



--------------------------------------------------------------------------------



 



EXHIBIT B — GENERAL RELEASE
FOR AND IN CONSIDERATION OF the employment agreement dated as of March _____,
2008 (the “Employment Agreement”) to which this General Release is attached, I,
Jerome Eisenberg, agree, on behalf of myself, my heirs, executors,
administrators, and assigns, to release and discharge ORBCOMM Inc. (the
“Company”), and its current and former officers, directors, employees, agents,
owners, subsidiaries, divisions, affiliates, parents, successors, and assigns
(the “Released Parties”) from any and all manner of actions and causes of
action, suits, debts, dues, accounts, bonds, covenants, contracts, agreements,
judgments, charges, claims, and demands whatsoever (“Losses”) which I, my heirs,
executors, administrators, and assigns have, or may hereafter have, against the
Released Parties or any of them arising out of or by reason of any cause,
matter, or thing whatsoever from the beginning of the world to the date hereof,
including, without limitation, the Employment Agreement, my employment by and
directorship with the Company and the cessation thereof, and all matters arising
under any federal, state, or local statute, rule, or regulation, or principle of
contract law or common law, including but not limited to, the Worker Adjustment
and Retraining Notification Act of 1988, as amended, 29 U.S.C. §§ 2101 et seq.,
the Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601 et seq.,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et
seq., the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§
621 et seq. (the “ADEA”), the Americans with Disabilities Act of 1990, as
amended, 42 U.S.C. §§ 12101 et seq., the Employee Retirement Income Security Act
of 1974, as amended, 29 U.S.C. §§ 1001 et seq., the Virginia Human Rights Act,
as amended, Va. Code Ann. §§ 2.1-714 et seq., the Virginia Persons with
Disabilities Act, as amended, Va. Code Ann. §§ 51.5-1 et seq., the New Jersey
Law Against Discrimination, as amended, N.J. Stat. Ann. §§ 10:5-1 et seq., and
any other equivalent federal, state, or local statute; provided that I do not
release or discharge the Released Parties (1) from any Losses arising under the
ADEA which arise after the date on which I execute this General Release,
(2) from any Losses arising out of the Company’s breach of its obligation to
make severance payments in accordance with Section 4(e) of the Employment
Agreement, or (3) from any rights that I may have to be indemnified by the
Company for any acts or omissions by me made in the course of my role as an
officer, director, and employee of the Company. It is understood that nothing in
this General Release is to be construed as an admission on behalf of the
Released Parties of any wrongdoing with respect to me, any such wrongdoing being
expressly denied.
I represent and warrant that I fully understand the terms of this General
Release, that I have had the benefit of advice of counsel or have knowingly
waived such advice, and that I knowingly and voluntarily, of my own free will,
without any duress, being fully informed, and after due deliberation, accepts
its terms and sign the same as my own free act. I understand that as a result of
executing this General Release, I will not have the right to assert that the
Company violated any of my rights in connection with the Employment Agreement,
my employment, or with the termination of such employment.

 

-16-



--------------------------------------------------------------------------------



 



I affirm that I have not filed, and agree, to the maximum extent permitted by
law, not to initiate or cause to be initiated on my behalf, any complaint,
charge, claim, or proceeding against the Released Parties before any federal,
state, or local agency, court, or other body relating to the Employment
Agreement, my employment, or the cessation thereof, and agree not to voluntarily
participate in such a proceeding. However, nothing in this General Release shall
preclude or prevent me from filing a claim that challenges the validity of this
General Release solely with respect to my waiver of any Losses arising under the
ADEA.
I acknowledge that I have twenty-one (21) in which to consider whether to
execute this General Release. I understand that I may waive such 21-day
consideration period. I understand that upon my execution of this General
Release, I will have seven (7) days after such execution in which I may revoke
my execution of this General Release. In the event of revocation, I must present
written notice of such revocation to the General Counsel at the Company by
delivering such written notice to him at
                                                            .
If seven (7) days pass without receipt of such written notice of revocation,
this General Release shall become binding and effective on the eighth day. This
General Release shall be governed by the laws of the State of New Jersey without
giving effect to its conflict of laws principles.

     
 
   
 
   
Jerome Eisenberg
  Date

                     
STATE OF
        )          
 
                   
 
        :     ss.:    
COUNTY OF
        )          
 
                   

On the _____ day of                      in the year 200__, before me, the
undersigned, personally appeared JEROME EISENBERG, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument
he executed such instrument, and that such individual made such appearance
before the undersigned.

     
 
   
 
   
 
  Notary Public

 

-17-